DETAILED ACTION
DETAILED ACTION
Claims 1-20 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2022 has been entered.
 

Response to Arguments
I. 35 U.S.C. 112(f)
	Applicant argues that the terms “estimation sensor”, and “state information acquisition unit” do not invoke interpretations under 35 U.S.C. 112(f). As has been previously argued, Applicant states that one of ordinary skill in the art would not understand the word “sensor” to be a generic substitute for means. Applicant points out that a sensor may be a broad class of structures to perform a function and not invoke interpretation under 35 U.S.C. 112(f). Examiner disagrees with Applicant’s interpretation of sensor and maintains interpretations under 35 U.S.C. 112(f). As per MPEP 2181(A) for a term to be considered a generic substitute for means it must serve as a generic placeholder and not limit the scope of the claim to any specific manner or structure for performing the claimed function. The word sensor does not limit the claims scope. Therefore, interpretations are maintained. 
	 
II. 35 U.S.C. 103
	Examiner has fully considered Applicant’s Remarks regarding the proposed amendment to claim 1 in view of the applied prior art, and is not persuaded the amendment overcomes rejection. Applicant argues that Pavlidis fails to teach the brain function activation information detection unit including a specific operation detection unit that, when a specific operation is performed on a predetermined device by the subject or a measuring person other than the subject determines that the brain function activations stimulus is provided to the subject and detects the brain function activation information.  Examiner disagrees. In [0185] of Applicant’s disclosure (referencing Applicant’s own PGPUB) the “operation information” may be speech generated by the operator. In [0192] of the PGPUB, applicant discloses “As a precondition, if a specific operation is performed on the predetermined device by the subject or the measuring person under a predetermined environment, a brain function activation stimulus is regarded as being provided to the subject.” Pavlidis discloses in [0061] that thermal image data of at least a region of the face of a person (the subject) who is asked a question (a specific operation performed by the measuring person) during at least the response to the question.
Applicant further argues that independent claim 1 does not require a specific environment, which therefore precludes the above interpretation. See Remarks page 11-12. Examiner disagrees, while claim 1 does not require a specific environment, that does not prevent the interpretation of Pavlidis above. Pavlidis clearly teaches a specific operation performed by a measuring person.  The claim merely requires a determination of that the brain activation stimulus is provided to the subject when the specific operation is performed. Pavlidis teaches the performance of a specific operation which then results in the detection of brain function activation information, as discussed below, therefore meeting the claim requirements. Pavlidis is consistent with both the broader claim language and the more narrow examples illustrated in Applicant’s specification. 
Applicant further argues Pavlidis does not teach a predetermined device. Examiner disagrees. Examiner interprets the thermal camera which captures the specific operation (of asking a question) as the predetermined device. 
	Therefore all rejections are maintained as discussed below. 



     Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The estimation sensor as described on pages 29-30 as implemented on the CPU on page 42 of the disclosure. 
The state information acquisition sensor as described on page 45 as implemented on the CPU on page 42 of the disclosure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1- 6, 9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Pavlidis (US 2003/0016726) in view of Moon (US 2009/0285456). 
Regarding claim 1, Pavlidis teaches: 
A physiological state determination device for determining a predetermined physiological state of a subject, the physiological state determination device comprising:
a processor including: (Pavlidis [0049] processor)
 a brain function activation information detection unit configured to detect  brain function activation information corresponding to the physiological state; (Pavlidis [0061] a response from a person is elicited by asking the person a question)
 a face change information acquisition unit configured to acquire  face change information indicating a time-series change in face data of the subject, the face data being a facial skin temperature of the subject or facial blood-circulation-amount data based on facial RGB data of the subject ; (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question. See also  [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question) and
 a physiological state determination unit configured to determine  the predetermined physiological state of the subject based on the basis of the brain function activation information and the face change information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question) 
the brain function activation information detection unit including a specific operation detection unit, when a specific operation is performed on a predetermined device by the subject or a measuring person other than the subject, determines that the brain function activation stimulus is provided to the subject and detects the brain function activation information. (Pavlidis [0061] a response from a person is elicited by asking the person a question (brain stimulus is the questions asked to the person. See also [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question)
Pavlidis fails to teach: 
an estimation sensor configured to estimate that a brain function activation stimulus is provided to the subject. 
Moon teaches: 
an estimation sensor configured to estimate that a brain function activation stimulus is provided to the subject.(Moon [0064-65] detection of key events through scene change detection)
Before the time of filing it would have been obvious to one of ordinary skill in the art to add the scene change analysis (as taught by Moon) to the psychological state evaluation system (as taught by Pavlidis). The motivation to combine the references is to synchronize responses to visual stimulus. (Moon [0064]) 

Regarding claim 2, the combination of Pavlidis and Moon teaches: 
The physiological state determination device according to claim 1, wherein the brain function activation information detection unit further includes 
specific operation detection unit that, when a specific operation is performed on a predetermined device by the subject or a measuring person other than the subject, determines that a brain function activation stimulus is provided to the subject and detects the brain function activation information, (Pavlidis [0061] a response from a person is elicited by asking the person a question (brain stimulus is the questions asked to the person) and 
 a specific environment detection unit that, when state information in a predetermined environment is state information for a specific environment in which the brain function activation stimulus is regarded as being present, determines that the brain function activation stimulus is provided to the subject and detects the brain function activation information.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 3, the combination of Pavlidis and Moon teaches: 
The physiological state determination device according to claim 2, wherein the face change information acquisition unit is further configured so that one or both of the face change information acquisition unit acquires the face change information when the specific operation detection unit detects that the specific operation is performed on the predetermined device, (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question)  and 
 the face change information acquisition unit acquires the face change information when the specific environment detection unit detects that the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] thermal image data of at least a region of the face of the person asked the question is acquired during at least the response to the question)

Regarding claim 4, the combination of Pavlidis and Moon teaches:  
The physiological state determination device according to claim 3, wherein the face change information acquisition unit is further configured so that one or both of 
the face change information acquisition unit acquires a reference for the face change information when the specific operation detection unit does not detect the specific operation, (Pavlidis [0140] there are two sets of questions, the “zone comparison” questions and the “guilty knowledge questions”[0143] thermal images were recorded for the “zone comparison” questions (no specific operation present (guilty knowledge question)) ,and 
 the face change information acquisition unit acquires a reference for the face change information when the specific environment detection unit does not detect the state information for the specific environment.  (Pavlidis [0140] there are two sets of questions, the “zone comparison” questions and the “guilty knowledge questions”[0143] thermal images were recorded for the “zone comparison” questions (no specific environment present (guilty knowledge question))

Regarding claim 5, the combination of Pavlidis and Moon teaches: 
The physiological state determination device according to any one of claim 2,wherein 
the processor includes a first processor and a second processor,  (Pavlidis, [0049] processor)

the brain function activation information detection unit is contained in a first device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
the face change information acquisition unit and the physiological state determination unit are contained in a second device, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)and 
the first device and the second device execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)

Regarding claim 6, the combination of Pavlidis and Moon teaches:  
The physiological state determination device according to claim 2, wherein
 when the estimation sensor estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting  whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 9, the combination of Pavlidis and Moon teaches: 
The physiological state determination device according to claim 1, wherein:
  the processor further includes a determination-information generation unit configured to generate  determination information from the face change information, wherein the physiological state determination unit determining  the physiological state based the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 11, Pavlidis teaches: 
The physiological state determination device according to claim 3, wherein the processor includes a first processor and a second processor, (Pavlidis [0049] processor) the brain function activation information detection unit being contained in the first processor, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
 the face change information acquisition unit and the physiological state determination unit being contained in the second processor, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera) and 
the first processor and the second processor execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)


Regarding claim 12, Pavlidis teaches: 
The physiological state determination device according to claim 3, wherein: 
when the estimation sensor estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 14, Pavlidis teaches: 
The physiological state determination device according to claim 3, further comprising: a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 15, Pavlidis teaches: 
The physiological state determination device according to claim 4, wherein the processor includes a first processor and a second processor (Palvidis [0049] processor)  the brain function activation information detection unit being contained in the first processor, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)
the face change information acquisition unit and the physiological state determination unit being contained in the second processor, (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)and 
the first processor and the second processor execute information communication to determine a physiological state of the subject.  (Pavlidis [0054] the computer apparatus includes one or more software components which determined whether or not the individual is deceptive or non deceptive based on thermal images obtained from the camera)

Regarding claim 16, Pavlidis teaches: 
The physiological state determination device according to claim 4, further comprising wherein: 
when the estimation sensor estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))





Regarding claim 18, Pavlidis teaches: 
The physiological state determination device according to claim 4, wherein: the processor includes  a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.  (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )

Regarding claim 19, Pavlidis teaches: 
The physiological state determination device according to claim 5, wherein: 
when the estimation unit estimates that the brain function activation stimulus is provided, the specific environment detection unit detecting whether the state information in the predetermined environment is the state information for the specific environment in which the brain function activation stimulus is regarded as being present.  (Pavlidis [0061] a response from a person is elicited by asking the person a question (stimulus present is a question asked))

Regarding claim 20, Pavlidis teaches: 
The physiological state determination device according to claim 5,wherein: the processor includes a determination-information generation unit configured to generate determination information from the face change information, the physiological state determination unit determining the physiological state based on the determination information.   (Pavlidis [0072-74] the thermal imaging is transformed into a blood flow rate which is used to classify whether the person is deceptive or non deceptive in their response to the question. See also [0130-132] classification based on a slope threshold of the blood flow rate over time )


Allowable Subject Matter
Claims 7-8, 10, 13 and 17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 6, wherein the estimation unit is further configured to estimate  that the brain function activation stimulus is provided to the subject based information on any one or any combination of a line of sight, an angle of a face, and a physical activity of the subject.  

Regarding claim 8, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 2, further comprising: 
a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present, the specific environment storage unit including a memory; and
 a state information acquisition sensor configured to acquire  state information for the predetermined environment, 
the specific environment detection unit  matching  the state information acquired by the state information acquisition sensor against the state information stored in the specific environment storage unit, and 
determining  whether the state information acquired by the state information acquisition unit is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

	Regarding claim 10, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The physiological state determination device according to claim 9, wherein the processor further includes  a face change information decomposition unit configured to decompose the face change information into a plurality of components by using singular value decomposition, principal component analysis, or independent component analysis, 
wherein the determination-information generation unit extracting  a component related to the brain function activation information from among the plurality of components as a determination component, and 
generating  the determination information from the determination component.  





Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The physiological state determination device according to claim 3, further comprising: a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present, the specific environment storage unit including a memory; and 
a state information acquisition unit configured to acquire state information for the predetermined environment,
 the specific environment detection unit
 matching the state information acquired by the state information acquisition sensor against the state information stored in the specific environment storage unit, and determining whether the state information acquired by the state information acquisition sensor is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

Regarding claim 17, neither the closest known prior art, nor any reasonable combination thereof teaches: 
The physiological state determination device according to claim 4, further comprising: a specific environment storage unit that stores, in advance, the state information for the specific environment in which the brain activation stimulus is regarded as being present, the specific environment storage including a memory; and a state information acquisition unit configured to acquire state information for the predetermined environment, the specific environment detection unit matching the state information acquired by the state information acquisition unit against the state information stored in the specific environment storage unit, and determining whether the state information acquired by the state information acquisition unit is state information for a specific environment in which the brain activation stimulus is present to detect the brain function activation information.  

                                                                                                                                                                                                   Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666